Citation Nr: 0808774	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-42 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for service-connected left knee instability.

2.  Entitlement to a compensable rating for bilateral pes 
plans.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an upper back injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right knee.

6.  Entitlement to service connection for obstructive sleep 
apnea.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 31, 1981 
to April 18, 1990.  The veteran had a subsequent period of 
service from April 19, 1990 to February 11, 1997, when he was 
separated from service with a Bad Conduct Discharge (BCD).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran perfected his substantive appeal in the current 
case in December 2004.  He indicated at that time that he 
desired to have a hearing before a member of the Board at the 
VA Central Office in Washington, DC.

The veteran testified before an Acting Veterans Law Judge at 
a hearing at a Central Office in April 2005.  Subsequently, 
the Board remanded the above stated claims to the RO for 
additional development in October 2005.

The Acting Veteran's Law Judge is no longer with the Board.  
The veteran was apprised of that fact and offered an 
opportunity to have a new hearing in February 2008.  See 38 
C.F.R.§ 20.707 (2007).  The veteran responded to the Board's 
letter in March 2008 and indicated that he wished to appear 
at a hearing before a Veterans Law Judge via video conference 
at his local RO.  To date, the veteran has not been scheduled 
for a hearing before a Veterans Law Judge via video 
conference at his local RO.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge via 
video conference at his local RO.  He and 
his representative should be given an 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





